Citation Nr: 9921346	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to the assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for the 
assignment of a higher disability rating for PTSD, and for 
entitlement to a total disability evaluation based on individual 
unemployability (TDIU). 


REMAND

Pursuant to a November 1996 RO rating decision the veteran was 
initially granted service connection for PTSD, and assigned a 30 
percent disability rating, effective May 1994, which has remained 
in effect ever since.  That rating decision also denied the 
veteran's claim for TDIU, which is inextricably intertwined with 
the issue of an assignment of a higher disability rating for 
PTSD.  

The veteran contends that he is entitled to a higher disability 
rating because the severity of his PTSD prevents him from 
obtaining or maintaining gainful employment, and from conducting 
normal social interaction.  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the Board 
finds that the veteran's claim for a higher disability rating is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts that are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a). 

The evidence of record, which consists primarily of numerous VA 
medical records, private medical records, and Social Security 
Administration records, reveals that the veteran has consistently 
been treated for, and diagnosed with, a combination of PTSD and 
substance abuse, cocaine dependence in particular.  Indeed, in 
1997 alone, the VA medical records show the veteran was 
hospitalized three times, with discharge diagnoses of PTSD and 
cocaine dependence.  Furthermore, the most recent VA examination 
report, dated in February 1998, diagnosed the veteran with the 
following: PTSD, severe, with depression and anxiety; cocaine 
dependence, sober since January 1998; and a GAF of 40.  The 
examiner further opined that the veteran's PTSD was complicated 
by his abuse of cocaine, which echoed the opinion of an earlier 
August 1996 VA examination report that stated his PTSD symptoms 
"have been complicated by the abuse of drugs.... ".  

The Board finds that the relevant medical evidence shows that the 
veteran has been evaluated and treated for PTSD and cocaine abuse 
in recent years.  It is not clear how much of his overall 
impairment is due to PTSD versus cocaine dependency.  Although 
the February 1998 VA examination report diagnosed the veteran 
with "severe" PTSD, it is clear that the veteran's cocaine 
abuse contributed to this diagnosis.  As compensation for the 
veteran's cocaine abuse is not permitted, it must be determined, 
if possible, the degree of severity his PTSD disability causes 
independent of his cocaine dependence.   Thus, the Board finds 
that in order to fully reconcile the veteran's total medical 
disability picture in relation to the degree of psychiatric 
impairment, further psychiatric evaluation is warranted for a 
more comprehensive assessment.  

The Board also notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
schizophrenia.  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Consequently, the 
veteran's claim for an increased disability rating for 
schizophrenia must be considered under the criteria in effect 
prior to, and after, November 7, 1996.

In view of the foregoing, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination with, if 
possible, the same examiner who examined 
the veteran in February 1998, to determine 
the current severity of his service-
connected PTSD and any other psychiatric 
disorder which may be present.  Any and all 
indicated studies, including psychological 
testing, should be accomplished.  To the 
extent that is possible, the examiner 
should distinguish mental impairment due to 
PTSD from mental impairment due to any 
other psychiatric or non-psychiatric 
disorders that may be present, including 
cocaine dependence or other substance or 
alcohol abuse.  The examiner is requested 
to render a multi-axial diagnosis, 
including the assignment of a GAF score 
based solely on service-connected PTSD 
symptomatology.  A copy of this remand and 
the veteran's claims file must be made 
available to the examiner.  The examiner 
should report all clinical findings in 
detail, including any and all medical 
conditions identified through a review of 
the claims folder.  An opinion should be 
rendered as to whether the veteran's 
service-connected PTSD alone prevents him 
from working.  The complete rationale for 
each opinion expressed must be set forth in 
a typewritten report.

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  The RO should subsequently readjudicate 
the veteran's claim for an increased rating 
for PTSD under both the old and new 
criteria for rating mental disorders 
and adjudicate the raised claim of 
entitlement to a total compensation rating 
based on individual unemployability based 
on all the evidence of record, and in 
accordance with the amended regulatory 
changes of 38 C.F.R. §§ 4.125-4.132 
contained in 61 Fed.Reg. 52695-52702 
(1996).


Following completion of the requested development, the agency of 
original jurisdiction should again consider the veteran's claims 
and determine whether or not they may be granted.  If the action 
remains adverse to the veteran, he should be furnished a 
supplemental statement of the case and be given the opportunity 
to respond.  The case should then be returned to the Board for 
further appellate consideration.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










